Title: From Thomas Jefferson to John Bondfield, 22 February 1788
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Feb. 22. 1788.

Your favour of the 15th. January came safely to hand. I immediately sent a passport for the wines to Monsieur Elie la Fevre at Rouen. He had not then received the wine or any notification of it; but, I doubt not, it is on it’s way. Your draught for the amount has not yet been presented, but shall be honoured whenever it is. I must ask of you a second favour of the same nature. The inclosed letter to the President Pichard is to ask of him 250. bottles of his wine de la Fite of 1784. and to begin a correspondence for receiving my supplies regularly from him. Will you be so good as to supply any defect in the address of the letter before you deliver it? I have taken the liberty therein to tell him you will be so good as to pay him the amount if he should prefer the receiving it there to the drawing on me for it in Paris. I must also trouble you with the forwarding the wine by water to Paris.
Some opposition has been excited here to the late arret. It is quieted by another arret declaring that the right of entrepot shall not be extended to our cod-fish. The Emperor has declared war against the Turks. There is every appearance however that this country will remain in peace. I am with much esteem, Sir, your most obedt. & most humble servt.,

Th: Jefferson

